Case 7-20-cr-00626-PMH          Document 194           Filed in NYSD on 07/14/2021           Page 1 of 1




                               JAMES E. NEUMAN, P.C.
                                           Attorney at Law
                                    100 Lafayette Street – Suite 501
                                     New York, New York 10013
                                                 –––
                                        Application granted.
                                          TEL 212-966-5612
                                          FAX 646-651-4559
                                        The Clerk of the Court is respectfully directed to terminate
                                       www.jamesneuman.com
                                        the motion sequence pending at Doc. 194.
                                      james@jamesneuman.com

                                        SO ORDERED.July 14,      2021

                                        _______________________
                                        Philip M. Halpern
 Hon. Philip P. Halpern                 United States District Judge
 United States District Judge
                                        Dated: White Plains, New York
 Southern District of New York
                                               July 15, 2021
 300 Quarropas Street
 White Plains, NY 10601-4150

                Re: United States v Jordan Ingram, 20 Cr. 626 (PMH)

 Your Honor:

               I represent Jordan Ingram in the referenced case and am submitting this letter to
 request permission to file interim vouchers. There are several reasons for this request.

                  First, this case involves extremely voluminous discovery, requiring the appointment
 of a coordinating discovery attorney. Second, because I am a sole practitioner, it will be a hardship
 to delay submitting vouchers until the conclusion of this case, which is not yet scheduled for trial.
 Finally, I note that I have already represented Mr. Ingram for approximately six months.

                For all these reasons, I ask the Court to grant me permission to file interim vouchers.

                                                        Respectfully submitted,


                                                             /s/
                                                        James E. Neuman
